Citation Nr: 1704522	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel
INTRODUCTION

The Veteran served in active duty in the U.S. Army from May 1968 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record. 


FINDING OF FACT

The evidence of record does not establish that the Veteran's current bilateral hearing loss or tinnitus disability is a result of a disease or injury, including noise exposure, incurred during active duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1112(a)(1), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for bilateral tinnitus have not been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1112(a) (1), 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   VA provided the requisite notice to the Veteran in a letter dated July 29, 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA also has a duty to assist the Veteran to obtain potentially relevant records, and to provide examinations or medical opinions when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and any private treatment records have been obtained and associated with the claims file.  The Veteran received VA audiological treatment evaluations and a December 2010 examination in connection with his service connection claim; which, collectively, contain a description of the history of disabilities at issue; document and consider relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.

Further, VA provided the Veteran with a hearing before the Board.  The Board appropriately conducted the hearing, where the presiding VLJ duly explained the issues and identified potential sources of evidence, which may have been overlooked or critical to the Veteran's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As part of the Board hearing, the VLJ informed the Veteran about the basis of the RO's denial of his claim, and of evidence necessary to substantiate his claim, including additional medical opinions from audiologists to counter the negative 2010 VA examination.  In fact, the Board left the case file open for 60 days in order for the Veteran to supplement the record.  These actions conform to VCAA requirements under 38 C.F.R. § 3.103.  Therefore, VA has fulfilled its duties to notify and assist, and the Veteran has not been prejudiced in adjudicating this appeal. 


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303, 306 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Certain enumerated chronic diseases, which include "organic diseases of the nervous system" such as sensorineural hearing loss and tinnitus, may qualify for presumptive service connection if they manifest to a compensable degree within one year of separation from active duty; or if they demonstrate a "continuity of symptomatology" after service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113, 1137 (2014); 38 C.F.R. 3.303(b), 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) ("The Court will therefore adopt the interpretation urged by the veteran, that § 3.309(a) includes tinnitus, at a minimum, where there is evidence of acoustic trauma, as an 'organic disease [ ] of the nervous system.'"); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); Barr, 21 Vet. App. at 307 ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.").

Competent lay evidence of a condition such as tinnitus with "unique and readily identifiable features"... "is capable of lay observation." Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("Lay evidence...may provide sufficient support for a claim of service connection"); See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (considers lay evidence to be potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether there is a preponderance of the evidence against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b);
38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . . the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

The Veteran maintains that his current hearing loss and tinnitus are related to his active duty service.  The Veteran reports that he worked as a policeman and security dog handler at Naha Air Base, where he experienced "deafening" noise exposure on a regular basis from the airplane jet engines being tested in close proximity. (Hearing Transcript, p. 3).  The Veteran further asserts that he did not receive any hearing protection while on duty to patrol the perimeter of the military base with a guard dog.  Two military colleagues stationed in the same location corroborate the Veteran's account of regular exposure to loud jet engine noise without hearing protection.  (See June 2011 Buddy Statements).
Service treatment records (STRs) in 1969 reflect that the Veteran complained to clinicians that his left ear was "hurting him," which resulted in a prescription for an external ear infection. Service treatment records reflect no other complaints or findings that relate to any other hearing problems or injuries. (STRs, "Screening," January 1969, p. 15). As there is no further mention of this condition during service or at separation, it appears to have been acute and transitory ailment that resolved prior to discharge.  Indeed, the May 1971 discharge examination revealed that the Veteran's audiological testing report was normal and he confirmed no change in his health condition.
Post-service in August 2010, the Veteran reported hearing impairment symptoms and "long-standing" tinnitus on VA treatment.  (CAPRI records, August 2010, p. 1).  The Veteran's hearing test in August 2010 revealed sensorineural hearing loss. 
In December 2010, a VA examination confirmed a sensorineural hearing loss disability and recognized tinnitus as a symptom associated with this diagnosis.  (VA Examination, December 2010, p. 4).  However, based on the Veteran's service medical records, which show normal hearing tests and no standard threshold shift at separation, the examiner concluded that the Veteran's current hearing loss and tinnitus specifically were not caused by, nor the result of, military noise exposure.  The examiner also noted that the Veteran reported occupational industrial noise exposure (for 26.5 years), construction noise exposure (for 17 years), as well as recreational noise exposure (for 5 years) after service.  Id.  

As determined in the December 2010 VA examination, the Veteran has a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran also has a current diagnosis of bilateral tinnitus.  Id.  The Veteran is competent to provide his own lay observations of the features or symptoms of a tinnitus disability.  Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159 (a)(2); Layno, 6 Vet. App. at 469 ("Lay evidence...may provide sufficient support for a claim of service connection").  

The Board concedes that the Veteran experienced noise exposure during his security duties in the Air Force.  The Veteran has made consistent and credible lay statements that describe his noise exposure and lack of hearing protection.  In addition, the Veteran's colleagues at Naha Air Base confirm his duties, the location, the noise levels, and his inability, per military orders, to wear hearing protection at any time.

The most probative evidence on the question as to whether there is a nexus between the Veteran's service and his hearing impairment is the December 2010 VA examiner's opinion.  To determine the degree of probative value attributed to a medical opinion issued by VA or private providers, the Board must take into account factors such as thoroughness, degree of detail, and whether there was a full review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the December 2010 VA examination included a review of the entire claims file and considered the Veteran's subjective statements and history of noise exposure.  The examiner presented a sufficiently clear and well-reasoned rationale based on both the Veteran's own reported history and on objective clinical data from both his service records and the more recent December 2010 audiological report.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, there is no other competent and probative medical opinion on record to contradict the VA examiner's 2010 opinion, or to establish a direct relationship between the Veteran's current hearing impairment and his noise exposure in service.  See Shedden, 381 F.3d at 1167.
While the Veteran may believe that his current hearing loss and tinnitus are related to his in-service noise exposure, he is not competent to make a specific medical determination that either condition is related to noise that occurred more than 40 years ago.  See Jandreau, 492 F.3d at 1377.  The evidence does not reflect, and the Veteran does not assert, that his hearing loss manifested to a degree of 10 percent or greater within one year of service.  38 C.F.R. §§ 3.303, 3.309(a) (requirements for presumptive service connection).  Similarly, the evidence does not reflect, and the Veteran does not assert, that either his hearing loss or his tinnitus began in service, and continued to the present.  See Barr, 21 Vet. App. at 307 (requirements for presumptive service connection under criteria for "continuity of symptomatology").
The Veteran testified that he first noticed the ringing in his ears on a hunting trip in the fall after discharge, but he has not offered any other type of evidence to support onset at that time. (See Hearing Transcript, p. 4.)  In fact, the Veteran has been rather vague about the exact time his tinnitus began, by reporting different times ranging from "January 00, 1972" (June 2010 claim form), to "long-standing" (August 2010 VA treatment), to "the early 1970s" (December 2010 VA examination), to "first year after I returned home" (November 2011 Substantive Appeal).  The Veteran contends that he did not know that he could seek VA compensation to explain the extended delay in filing his claim.
That said, to analyze the credibility of subjective lay evidence, the Board must take into account multiple factors, including any possible inconsistency or bias within the record.  Buchanan, 451 F.3d at 1336.  While the Board cannot disregard assertions on a matter upon which the claimant is competent to offer an opinion, it may properly consider the personal interests a claimant rightfully has in his own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may impact credibility of testimony).  The passage of many years between discharge and any medical documentation of the claimed disability is another factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
What is more, during the 2016 hearing, the Veteran testified that he only recalls that he may have noticed tinnitus symptoms while he was bow hunting in a very quiet forest one time after service.  At the hearing, the Veteran states that he believed at the time that his symptoms were possibly the "sound of silence," and very similar to the common background sounds of nature, such as cicadas.  (Hearing Transcript, pps. 6-8).  The Veteran admits that he has no other basis for comparison to the sounds in the forest during other hunting trips prior to service.  Given this, and the Veteran's differing statements regarding the time of onset of his tinnitus, it follows that the his recollection of events that occurred some 44 years ago is likely not very clear or reliable.  As a result, the Board does not consider the evidence credible as to whether the Veteran's hearing impairment began within one year of service.

With respect to this finding, the Board does not imply that the Veteran has any intent to deceive.  Rather, the Veteran is likely uncertain about all the facts due to fallibility of the human memory regarding unrecorded events from decades ago.  This finding is completely consistent with the law's view on memories, diluted over time.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement lacks credibility due to elapsed time and faulty memory). (cited by C.J. Kasold in Wolhwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).  Thus, it is inevitable that descriptions of an event closer in time to when the event actually occurred, or bolstered and corroborated by other independent forms of evidence, are more trustworthy and less likely to be affected by any errors or distortions in memory.  See, generally, Fed. R. Evid. 803.
For these reasons under the law, the evidence weighs against a finding that the Veteran's bilateral hearing loss or bilateral tinnitus began during active service or is otherwise related to in-service noise exposure.  The Board finds that neither the Veteran's hearing loss, nor his tinnitus, manifested to a compensable degree within one year of separation from service.  

Accordingly, the Board concludes that the evidence does not support a finding for either direct or presumed service connection for hearing loss or tinnitus.  Thus, service connection for bilateral hearing loss and bilateral tinnitus must be denied.  The Board is grateful to the Veteran for his honorable service during wartime and regrets that a more favorable outcome to these issues could not be reached.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


